The employer and its insurance carrier have appealed from an award of the State Industrial Board to claimant of funeral expenses arising out of the death of her husband, and continuing the case to determine the amount of award for death benefits. The State Industrial Board found that on January 30, 1941, John J. Schneider sustained accidental injuries which resulted in his death on February 11, 1941, and at the time of sustaining such injuries he was engaged in the regular course of his employment, and that such injuries arose out of and in the course of the employment. The evidence sustains the findings. Award unanimously affirmed, with costs to be divided between the [State] Industrial Board and the attorney for the claimant. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.